Exhibit 10.1

 

EXECUTION COPY

 

SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT

 

This Second Amendment to Loan and Security Agreement (this “Amendment”), dated
as of May 31, 2018, is entered into by and among FRC FUNDING I, LLC, a Delaware
limited liability company “Borrower”), FLAT ROCK CAPITAL CORP., a Maryland
corporation (“Servicer”), the financial institutions party hereto (the
“Lenders”), and CADENCE Bank, N.A., as successor-by-merger to State Bank and
Trust Company, as agent for the Lenders (in such capacity, “Agent”).

 

RECITALS

 

Borrower, Servicer, Agent and the Lenders are parties to a Loan and Security
Agreement dated as of October 12, 2018, as amended by that certain First
Amendment to Loan and Security Agreement, dated as of December 10, 2018 (as the
same may be further amended, amended and restated, supplemented, or otherwise
modified from time to time, the “Loan Agreement”). Capitalized terms used in
this Amendment have the meanings given to them in the Loan Agreement unless
otherwise specified.

 

Pursuant to the Loan Agreement, the Lenders have extended a $30,000,000
revolving credit facility to the Borrower, secured by substantially all of the
assets of Borrower.

 

Borrower has proposed to Agent and Lenders that the revolving credit facility
under the Loan Agreement be increased to $35,000,000, and the Lenders have
agreed to such request, subject to the terms and conditions hereof.

 

NOW, THEREFORE, in consideration of the foregoing and of other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Agent, Lenders, Servicer and the Borrower agree as follows:

 

1. Amendments to Loan Agreement. As of the Amendment Effective Date, the Loan
Agreement is amended as follows:

 

(a) Section 1.1 of the Loan Agreement is amended by amending the definition of
“Commitment” as follows: “$30,000,000” is replaced with “$35,000,000.”

 

(b) Section 1.1 of the Loan Agreement is further amended by amending and
restating the definition of “Asset Coverage Ratio” to read as follows:

 

“‘Asset Coverage Ratio’ means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the value of total assets
of Parent (excluding any Investment constituting the Equity Interest in any
other Person to the extent such Equity Interest (x) is not pledged as Collateral
or (y) is not subject to a first priority perfected lien in favor of the Agent),
less all liabilities not constituting Indebtedness of Parent to (b) the
aggregate amount of Indebtedness of Parent.

 

(c) Section 1.1 of the Loan Agreement is further amended by amending and
restating the definition of “Servicer Termination Event” to read as follows:

  

 

 

 

“Servicer Termination Event” means the occurrence of any one of the following:

 

(a) any failure by the Servicer to make any payment, transfer or deposit into
the Dominion Account as required by this Agreement, which failure continues
unremedied for a period of two (2) Business Days;

 

(b) any failure on the part of the Servicer to observe or perform in any
material respect any covenants or agreements of the Servicer set forth in any
Transaction Document to which the Servicer is a party (including, without
limitation, any material delegation of the Servicer’s duties) and the same
continues unremedied for a period of thirty (30) days after the earlier to occur
of (i) the date on which written notice of such failure shall have been given to
the Servicer by the Agent and (ii) the date on which a Senior Officer of the
Servicer acquires knowledge thereof;

 

(c)(i) the Servicer or any Subsidiary of Servicer shall fail to make any payment
when due (whether by scheduled maturity, required prepayment, acceleration,
demand, or otherwise) in respect of any Debt for Borrowed Money having an
aggregate principal amount of more than $200,000, in each case beyond the
applicable grace period with respect thereto, if any; or (ii) the Servicer or
any Subsidiary shall fail to observe or perform any other agreement or condition
relating to any such Debt for Borrowed Money or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders or beneficiary or beneficiaries of such Debt for Borrowed Money (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, (x) such Debt
for Borrowed Money to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or (y) an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, in either case prior to its
stated maturity; provided that this clause (c)(ii) shall not apply to secured
Debt for Borrowed Money that becomes due as a result of the voluntary sale or
transfer of the property or assets securing such Debt for Borrowed Money, if
such sale or transfer is permitted hereunder and under the documents providing
for such Debt for Borrowed Money and such Debt for Borrowed Money is repaid when
required under the documents providing for such documents;

  

2

 

 

(d) an Insolvency Proceeding is commenced by or against the Servicer (subject to
the grace period in the definition thereof in the case of any involuntary
proceeding commenced against the Servicer);

 

(e) the occurrence of an Event of Default;

 

(f) the occurrence of any Change of Control;

 

(g) any failure by the Servicer to deliver any reports required to be delivered
by the Servicer pursuant to the Servicing Agreement on or before the date
occurring two (2) Business Days after the date such report is required to be
made or given, as the case may be;

 

(h) any representation, warranty or certification made by the Servicer in any
Transaction Document or in any certificate delivered pursuant to any Transaction
Document shall prove to have been incorrect when made, which has a Material
Adverse Effect and which continues to be unremedied for a period of thirty (30)
days after the earlier to occur of (i) the date on which written notice of such
incorrectness shall have been given to the Servicer by the Agent and (ii) the
date on which a Senior Officer of the Servicer acquires knowledge thereof;

 

(i) the rendering against the Servicer of one or more final judgments, decrees
or orders for the payment of money in excess of $200,000 in aggregate, and the
continuance of such judgment, decree or order unsatisfied and in effect for any
period of more than 60 consecutive days without a stay of execution;

 

(j) a finding by any court or governmental body of competent jurisdiction in a
final, non-appealable judgment, or an admission by Servicer in a settlement of
any lawsuit, that Servicer has committed fraud, willful misconduct, or a
material violation of applicable securities laws, in each case which has a
material adverse effect on the performance of its obligations under any of the
Transaction Documents to which it is a party; or

 

(k) any Senior Officer of the Servicer is indicted for a criminal offense
related to the business of the Servicer and is not terminated within ten (10)
days after such indictment.

 

(d) Section 9.3.3 of the Loan Agreement is amended by amending and restating the
section in its entirety as follows:

 

“9.3.3 Tangible Net Worth. Parent shall maintain, as of the end of each Fiscal
Quarter, commencing with the Fiscal Quarter ending March 31, 2019, a Tangible
Net Worth of not less than the aggregate amount of the Commitments on such date.

  

3

 

 

2. Effect of Amendment. Except as set forth expressly herein, all terms of the
Loan Agreement, as amended hereby, and the other Transaction Documents shall be
and remain in full force and effect and shall constitute the legal, valid,
binding and enforceable obligations of the Borrower and the Servicer to the
Lenders and the Agent. The execution, delivery and effectiveness of this
Amendment shall not, except as expressly provided herein, operate as a waiver of
any right, power or remedy of the Agent or the Lenders under the Loan Agreement,
nor constitute a waiver of any provision of the Loan Agreement. This Amendment
shall constitute a Transaction Document for all purposes of the Loan Agreement.

 

3. Conditions Precedent. This Amendment, and the increased Commitment, shall
become effective as of such date (such date, the “Amendment Effective Date”)
that each of the following conditions are satisfied:

 

(a) Agent shall have received counterparts of this Amendment, duly executed by
the Borrower, the Servicer, the Agent, and each Lender;

 

(b) Borrower shall have executed and delivered to each Lender having any
increased Commitment a promissory note evidencing Borrower’s obligations in
respect of the Revolver Commitments of such Lender;

 

(c) Agent shall have received certificates, in form and substance satisfactory
to it, from a knowledgeable Senior Officer of Borrower certifying that, after
giving effect to this Amendment and the making of the initial Loans after the
Amendment Effective Date, (i) Borrower is Solvent; (ii) no Default or Event of
Default exists; and (iii) the representations and warranties set forth in
Section 8 are true and correct;

 

(d) The Agent shall have received (i) as to the Borrower and the Servicer,
either (x) a copy of each certificate or articles of incorporation or
organization or other applicable constitutive documents of such Person
certified, to the extent applicable, as of a recent date by the applicable
governmental authority or (y) written certification by such Person’s secretary,
assistant secretary or other Senior Officer that such Person’s certificate or
articles of incorporation or organization or other applicable constitutive
documents most recently certified and delivered to the Agent prior to the
Amendment Effective Date pursuant to the Transaction Documents remain in full
force and effect on the Amendment Effective Date without modification or
amendment since such original delivery, (ii) as to Borrower and Servicer, either
(x) signature and incumbency certificates of the Senior Officers of such Person
executing this Amendment and the Transaction Documents to which it is a party or
(y) written certification by such Person’s secretary, assistant secretary or
other Senior Officer that such Person’s signature and incumbency certificates
most recently delivered to the Agent prior to the Amendment Effective Date
pursuant to the Transaction Documents remain true and correct as of the
Amendment Effective Date, (iii) copies of resolutions of the board of directors
and/or similar governing bodies of Borrower and Servicer approving and
authorizing the execution, delivery and performance of this Amendment and the
other Transaction Documents to which it is a party, certified as of the
Amendment Effective Date by a secretary, an assistant secretary or a Senior
Officer of such Person as being in full force and effect without modification or
amendment (or in the case of Servicer, written certification by the Servicer’s
secretary, assistant secretary or other Senior Officer that such resolutions
most recently delivered to the Agent prior to the Amendment Effective Date
pursuant to the Transaction Documents remain in full force and effect on the
Amendment Effective Date without modification or amendment since such original
delivery), and (iv) a certificate of existence or good standing (to the extent
such concept exists) from the applicable governmental authority of Borrower’s
and Servicer’s jurisdiction of incorporation, organization or formation as of a
reasonably recent date (provided that such certificate for Servicer can be
provided not later than five (5) Business Days after the Amendment Effective
Date);

  

4

 

 

(e) Agent shall have received a favorable written opinion of counsel to Borrower
and Servicer in form and substance satisfactory to Agent and the Lenders
covering, among other matters, (i) the enforceability of this Amendment, the
Loan Agreement as amended hereby and the other Transaction Documents, (ii) the
grant and perfection of security interests in the Collateral, and (iii) such
other matters as Agent may require in Agent’s sole discretion;

 

(f) The Agent and the Lenders shall have received, at least three Business Days
prior to the Amendment Effective Date, all documentation and other information
about the Borrower and the Servicer as shall have been reasonably requested in
writing at least ten Business Days prior to the Amendment Effective Date by the
Agent or any Lender that they shall have reasonably determined is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including without limitation the USA PATRIOT
Act;

 

(g) after giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing or shall be caused by the transactions
contemplated by this Amendment;

 

(h) after giving effect to this Amendment, the representations and warranties of
the Borrower and the Servicer set forth in this Amendment and the other
Transaction Documents shall be true and correct in all material respects with
the same effect as if then made (except to the extent stated to relate to a
specific earlier date, in which case such representations and warranties shall
be true and correct in all material respects as of such earlier date); and

 

(i) the Borrower shall have paid all fees payable to the Agent under the Fee
Letter of even date herewith between Borrower and AloStar or under the Loan
Agreement, including all reasonable and documented fees and expenses of Agent in
connection with the negotiation, preparation, execution and delivery of this
Amendment and the Transaction Documents (including, without limitation, the fees
and expenses of counsel to Agent).

 

4. Representations and Warranties. The Borrower and Servicer hereby represent
and warrant to Agent and the Lenders as follows:

 

(a) The Amendment and the transactions contemplated herein are within the
Borrower’s and Servicer’s organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders. The Amendment has been duly executed and delivered by the Borrower and
Servicer and constitutes a legal, valid and binding obligation of the Borrower
and Servicer, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

  

5

 

 

(b) The Amendment (i) does not require any consent or approval of, registration
or filing with, or any other action by, any governmental authority, except such
as have been obtained or made and are in full force and effect, (ii) will not
violate any law applicable to the Servicer, the Borrower or any Subsidiary,
(iii) will not violate or result in a default under any indenture, agreement or
other instrument binding upon the Servicer, the Borrower or any Subsidiary or
the assets of the Servicer, the Borrower or any Subsidiary, or give rise to a
right thereunder to require any payment to be made by the Servicer, the Borrower
or any Subsidiary, and (iv) will not result in the creation or imposition of any
Lien on any asset of the Servicer, the Borrower or any Subsidiary, except Liens
created pursuant to the Transaction Documents.

 

(c) All of the representations and warranties contained in Section 8 of the Loan
Agreement are correct on and as of the date hereof as though made on and as of
such date.

 

5. Reaffirmation. Servicer, in its capacity as the “Pledgor” under and as
defined in the Pledge Agreement, hereby (a) consents to the execution and
delivery by the Borrower of this Amendment and ratifies and confirms the terms
of the Pledge Agreement with respect to the Obligations now or hereafter
outstanding under the Loan Agreement as amended hereby, (b) acknowledges and
agrees that all obligations of the Borrower owing to the Lenders under the Loan
Agreement and the other Transaction Documents, as amended hereby, are included
in the “Obligations,” as such term is used in the Pledge Agreement, and are
secured by the Pledge Agreement and (c) acknowledges and agrees that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of the Borrower to the Agent or the Lenders
or any other obligation of the Borrower, or any actions now or hereafter taken
by the Agent or the Lenders with respect to any obligation of the Borrower, the
Pledge Agreement, and its obligations thereunder, remain in full force and
effect in accordance with its terms, without release, diminution or impairment,
notwithstanding the execution and delivery of this Amendment and the other
Transaction Documents contemplated hereby.

 

6. References. All references in the Loan Agreement to “this Agreement” shall be
deemed to refer to the Loan Agreement as amended hereby; and any and all
references in the Transaction Documents to the Loan Agreement shall be deemed to
refer to the Loan Agreement as amended hereby.

 

7. No Waiver. The execution of this Amendment and any documents related hereto
and the acceptance of all other agreements and instruments related hereto shall
not be deemed to be a waiver of any Default or Event of Default under the Loan
Agreement or a waiver of any breach, default or event of default under any
Transaction Document or other document held by Lenders, whether or not known to
Lenders and whether or not existing on the date of this Amendment.

 

8. Release. The Borrower and Servicer each hereby absolutely and unconditionally
releases and forever discharges Agent and Lenders, and any and all participants,
parent corporations, subsidiary corporations, affiliated corporations, insurers,
indemnitors, successors and assigns thereof, together with all of the present
and former directors, officers, agents and employees of any of the foregoing,
from any and all claims, demands or causes of action of any kind, nature or
description, whether arising in law or equity or upon contract or tort or under
any state or federal law or otherwise, which the Borrower or Servicer has had,
now has or has made claim to have against any such person for or by reason of
any act, omission, matter, cause or thing whatsoever arising from the beginning
of time to and including the date of this Amendment, whether such claims,
demands and causes of action are matured or unmatured or known or unknown.

  

6

 

 

9. Costs and Expenses. The Borrower hereby reaffirms its agreement under the
Loan Agreement to pay or reimburse Agent on demand for all costs and expenses
incurred by Agent in connection with the Transaction Documents, including
without limitation all reasonable fees and disbursements of legal counsel.
Without limiting the generality of the foregoing, the Borrower specifically
agrees to pay all fees and disbursements of counsel to Agent for the services
performed by such counsel in connection with the preparation of this Amendment
and the documents and instruments incidental hereto. Borrower hereby agrees that
Lenders may, at any time or from time to time in its sole discretion and without
further authorization by Borrower, make a loan to Borrower under the Loan
Agreement, or apply the proceeds of any loan, for the purpose of paying any such
fees, disbursements, costs and expenses.

 

10. Counterparts. This Amendment may be executed in counterparts, each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of a signature page of this Amendment by
telecopy or other electronic means (including, but not limited to, in “tif” or
‘pdf” format) shall be effective as delivery of a manually executed counterpart
of such agreement.

 

11. Choice of Law and Venue. Without limiting the applicability of any other
provisions of the Loan Agreement or any other Transaction Document, the terms
and provisions set forth in Section 13.13 and 13.14 of the Loan Agreement are
expressly incorporated herein by reference.

 

[Signature Page Follows]

  

7

 

 

EXECUTION COPY

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.

  

ATTEST:   BORROWER:        [ex10-1_001.jpg]   FRC FUNDING I, LLC

 

  By: /s/ Richard A. Petrocelli   Name:  Richard A. Petrocelli   Title: Chief
Operating Officer

 

ATTEST:   SERVICER:        [ex10-1_001.jpg]   FLAT ROCK CAPITAL CORP.

  

  By: Richard A. Petrocelli   Name:  Richard A. Petrocelli   Title: Chief
Operating Officer

  

Signature Page — Second Amendment to Loan and Security Agreement

  

 

 

 

EXECUTION COPY

  

  AGENT AND LENDERS;       CADENCE BANK, N.A.,   successor-by-merger to State
Bank and Trust   Company, as Agent and a Lender       By:         NarkIe:
Jestica Ernst   TRIO: Vice President

 

Signature Page — Second Amendment to Loan and Security Agreement

  

 

 

 

  HITACHI CAPITAL AMERICA   CORP., as a Lender       By: /s/ Michael A, Semanco
  Name: Michael A, Semanco   Title: Division President

 

Signature Page— Second Amendment to Loan and Security Agreement

  

 

 

 

SCHEDULE 1

to

Loan and Security Agreement

 

 

COMMITMENTS OF LENDERS

 

Lender  Revolver Commitment   Total Commitments  Cadence Bank, N.A. 
$20,000,000   $20,000,000  Hitachi Capital America Corp.  $15,000,000  
$15,000,000  TOTAL  $35,000,000   $35,000,000 

 

 

 

 

